DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The IDS submitted on 8/24/20 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph number:
[021], penultimate line, the phrase “send to” should be “sent to”;
[058], line 3, the phrase “access point “A2”” should be “access point “A3””, and in line 7, the phrase “point “A3”” should be “point “A2””; and
[061], line 5, the phrase “if it is know” should be “if it is known”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, the limitations “one or more network interface units,” “a memory,” and “at least one processor” are recited.  However, an interconnection among these recited elements is not evident and therefore, the metes and bounds of the claim cannot be reasonably ascertained.
Dependent claims 11-15 fall in view of claim 10.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diener et al., US 2015/0146543, (“Diener”) in view of Hahn et al., US Patent No. 9,769,837, (“Hahn”), Niu et al., US 2006/0274676, (“Niu”), and Rappaport et al., US 2005/0043933, (“Rappaport”).
Independent Claims
Regarding independent claim 1, Diener teaches the claim limitations “A method comprising: 
determining one or more neighbor message power variation trends between at least a first access point and a second access point within the wireless network location over the first time period {see paragraph no. [0025], “the measured AB RSSI values (i.e., the RSSI value between access point A and access point B)”, see also Fig. 1, access point A 15 and access point B 20; the AB RSSI values included in neighbor messages exchanged between access points A and B are monitored by wireless controller 60 over an implicit time period as shown in Fig. 1 and hence, teaches this broadly recited limitation; the time period is implicit in Diener since the measured AB RSSI values must be conducted over some inherent time period}; 
generating at least one correlation bias factor for the first time period by analyzing the one or more neighbor message power variation trends over the first time period (e.g., see the equation at the end of paragraph no. [0025] and in particular, PL(AC) which reads on the recited “correlation bias factor”; this path loss (i.e., PL(AC)) between devices A and C is generated by wireless controller 60 by analyzing neighbor messages over an implicit time period, see paragraph no. [0024] which discloses that AP to AP RSSI is measured via neighbor messages; the time period is implicit since the measuring of neighbor messages must be done over some inherent time period); and 
determining a path loss between at least the first and second access points based on the correlation bias factor and data associated with neighbor messages sent between the first and second access points” (the determined “path loss” reads on the adjusted RSSI or effective path loss between access points A and B, see paragraph no. [0026], lines 1-2, and this effective path loss is a function of PL(AC) as evident by the equation at the end of paragraph no. [0025]; the effective path loss is also a function of the neighbor messages exchanged between the access points A and B, supra).
Diener does not teach the limitations “determining one or more mobile client density variation trends in a wireless network location over a first time period” and “the one or more mobile client density variation trends” associated with generating the correlation bias factor as recited in claim 1.
Diener does however, recognize that high-density wireless environments, such as stadiums, may pose certain challenges in the computation of path loss between access points, see paragraph nos. [0003] and [0010].
	Hahn teaches the limitations “determining one or more mobile client density variation trends in a wireless network location over a first time period” (see col. 10, lines 10-19, “the C-RAN measures a change in a user density … the density change of the UEs may be obtained such that a value  … is obtained every time T4”; the limitation “a first time period” reads on the disclosed time T4, see col. 9, lines 33-36 as supporting evidence).  Hahn also teaches that the change in user density is used to by the network to change a resource allocation type, see col. 10, lines 20-31.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Diener by incorporating the teachings of Hahn to effectively use the wireless resource of the access points resulting in an increase in the quality of experience of the UE or client devices, as suggested by Hahn in col. 2, lines 41-45.
	Diener and Hahn do not appear to explicitly teach the limitations “the one or more mobile client density variation trends” associated with generating the correlation bias factor as recited in claim 1.
	Niu teaches the limitations “the one or more mobile client density variation trends” associated with generating the correlation bias factor (see paragraph no. [0033], “determine a path loss model … based on the neighbor list and node density” in which a node can be a mobile wireless device, see paragraph no. [0013]).  Niu effectively teaches generating a “correlation bias factor” or path loss model using the node density.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Diener and Hahn by incorporating the teachings of Niu to further increase the accuracy of path loss values by taking into account the density of mobile devices in a wireless network as suggested by Diener in paragraph nos. [0003] and [0010] which recognize that high-density wireless environments, such as stadiums, may pose certain challenges in the computation of an accurate path loss between access points.
	While Diener has been interpreted to implicitly teach a “time period,” supra, Rappaport teaches such a “time period” more explicitly, see paragraph no. [0089] which discloses “the present invention comparisons and provides novel displays for different measurement runs, which may be a collection of measured points that are collected from a single communication network at different times of day, on perhaps different days.”  The collection of measurement points on different times of day/different days is used in the deployment of a wireless network for certain environments such as a building.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Diener, Hahn, and Niu by incorporating the teachings of Rappaport to take into account, when determining path loss between access points, different traffic conditions that causes traffic flow or capacity to change over time, as suggested by Rappaport in paragraph no. [0089].
Regarding independent claims 10 and 16, these independent claims are corresponding apparatus and computer readable medium claims, respectively, of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
	Regarding independent claim 10, see Fig. 3 of Diener for a “one or more network interface units” (network interface unit 640), “memory” (memory 620), and “at least one processor” (processor 610).
	Regarding independent claim 16, see paragraph no. [0047] for a “computer readable storage media”.


Dependent Claims
Regarding claims 3, 12, and 18, Diener further teaches the limitations "using the path loss to perform one or more Radio Resource Management operations for the first access point or the second access point” (see Fig. 2A, step 215 which teaches wireless controller 60 performs radio resource management operations using the effective path loss determination for either access point A or B as shown in Fig. 1).
	Regarding claims 4, 13, 19, Diener further teaches the limitations “wherein using the path loss to perform one or more Radio Resource Management operations for the first access point or the second access point comprises: configuring a transmit power of the first access point or the second access point” (see paragraph no. [0009], lines 1-4).
	Regarding claims 5, 14, Diener further teaches the limitations “wherein using the path loss to perform one or more Radio Resource Management operations for the first access point or the second access point comprises: performing one or more of dynamic channel assignment (DCA), Flexible Radio Assignment (FRA), or Coverage Hole Detection and Mitigation (CDM) for the first access point or the second access point” (see paragraph no. [0009], lines 1-4, which teaches dynamic channel assignment).
	Regarding claim 7,  Diener further teaches the limitations “wherein determining neighbor message power variation trends between the first access point and the second access point includes: monitoring, over the first time period, receive signal strength information associated with neighbor messages sent to the first access point or the second access point from neighboring access points in the wireless network location” (see paragraph no. [0025], “the measured AB RSSI values (i.e., the RSSI value between access point A and access point B)”, see also Fig. 1, access point A 15 and access point B 20; the AB RSSI values included in neighbor messages exchanged between access points A and B are monitored, over an inherent time period, by wireless controller 60 as shown in Fig. 1 and hence, teaches this broadly recited limitation).
Claims 6, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diener, Hahn, Niu, and Rappaport as applied to claims 1, 10, 16 respectively, above, and further in view of Garrett et al., Pub. No. US 2011/0199916, (“Garrett”).
	Regarding claims 6, 15, 20, Diener, Hahn, Niu, and Rappaport do not teach the limitations “stamping neighbor messages sent to the first access point or the second access point with one or more of the at least one correlation bias factor or a modified transmit power selected based on the correlation bias factor” as recited in each claim.
	Garrett teaches the limitations “stamping neighbor messages sent to the first access point or the second access point with one or more of the at least one correlation bias factor or a modified transmit power selected based on the correlation bias factor” (see paragraph no. [0041], “The mobile device 112 may time stamp the power measurements and transmit the time-stamped power measurements for the wireless access point 120 to the location server 300.”  The power measurements read on the broadly recited “one correlation bias factor” or alternatively “a modified transmit power selected based on the correlation bias factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Diener, Hahn, Niu, and Rappaport by incorporating the teachings of Garrett to time stamp the neighbor messages of Diener to keep track of the path loss measurements between two access points based on the time of day.  This would improve the measurement of future path losses, which is a goal of Diener, by taking into account the historical or time-stamped neighbor messages thereby removing any anomalies based on the time of day.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This indication of allowable subject matter is conditioned upon the applicant overcoming the double patenting rejection below.
	Regarding claim 8, the prior art of record does not teach or suggest the limitations “wherein determining one or more mobile client density variation trends in a wireless network location includes: monitoring, over the first time period, a total number of wireless client devices connected to the first access point or the second access point in the first time period; monitoring, over the first time period, a number of stationary wireless client devices connected to the first access point or the second access point in the first time period; and using the total number of wireless client devices and the number of stationary wireless client devices connected to the first access point or the second access point to identify a number of mobile client devices connected to the first access point or the second access point in the first time period” as recited in claim 8.
	Claim 9 depends from claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-16, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-18, 20, respectively, of U.S. Patent No. 10, 791,524 to Desai et al. (the “Desai patent”) in view of Hahn et al., US 9,769,837, (“Hahn”) and Rappaport et al., US 2005/0043933, (“Rappaport”).  
Claim 1 of the Desai patent teaches/recites the limitations of claim 1 of this instant application “A method comprising: 
determining one or more mobile client density variation trends in a wireless network location (see col. 17, lines 11-12); 
determining one or more neighbor message power variation trends between at least a first access point and a second access point within the wireless network location (see col. 17, lines 13-15); 
generating at least one correlation bias factor for the first time period by analyzing the one or more mobile client density variation trends and the one or more neighbor message power variation trends (see col. 17, lines 16-22); and 
determining a path loss between at least the first access point and the second access point based on the at least one correlation bias factor and data associated with neighbor messages sent between the first access point and the second access point” (see col. 17, lines 23-26).
Claim 1 of the Desai patent does not recite the limitation “over a first time period” associated with the first two “determining” acts and the “generating” act as recited in claim 1 of this instant application.  In addition, claim 1 of this instant application omits some limitations of claim 1 of the Desai patent, i.e., the limitations “with respect to time-of-day … predetermined mobile client density” are omitted.
In order to better show the differences between the two claims, see the table below which compares claim 1 of the instant application to claim 1 of the Desai patent.  The limitations in both claims have been underlined which show the differences between the two claims.
1.(instant application) A method comprising: 

determining one or more mobile client density variation trends in a wireless network location over a first time period; 

determining one or more neighbor message power variation trends between at least a first access point and a second access point within the wireless network location over the first time period; 

generating at least one correlation bias factor for the first time period by analyzing the one or more mobile client density variation trends and the one or more neighbor message power variation trends over the first time period; and 




determining a path loss between at least the first access point and the second access point based on the at least one correlation bias factor and data associated with neighbor messages sent between the first access point and the second access point.

1.(Desai patent) A method 
comprising: 

determining one or more mobile client density variation trends in a wireless network location; 

determining one or more neighbor message power variation trends between at least first and second access points within the wireless network location; 


generating at least one correlation bias factor by analyzing the one or more mobile client density variation trends and the one or more neighbor message power variation trends with respect to time-of-day information to determine periods of time having fluctuations in neighbor message power and a predetermined mobile client density; and 

determining a path loss between at least the first and second access points based on the correlation bias factor and data associated with neighbor messages sent between the first and second access points.


The omission of the limitations “with respect to time-of-day … predetermined mobile client density” of claim 1 of the Desai patent from claim 1 of this instant application is deemed an obvious modification.  This is so since this omission is deemed analogous to an elimination of parts which the Board and the courts have held to be unpatentable, absent unexpected results, see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), see also MPEP 2144.04.  Furthermore, such an omission of limitations/parts is deemed obvious since this would lead to a power savings in the network controller since less acts are required.
Hahn teaches the limitations “determining one or more mobile client density variation trends in a wireless network location over a first time period” (see col. 10, lines 10-19, “the C-RAN measures a change in a user density … the density change of the UEs may be obtained such that a value  … is obtained every time T4”; the limitation “a first time period” reads on the disclosed time T4, see col. 9, lines 33-36 as supporting evidence).  Hahn also teaches that the change in user density is used to by the network to change a resource allocation type, see col. 10, lines 20-31.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify claim 1 of the Desai patent by incorporating the teachings of Hahn to effectively use the wireless resource of the access points resulting in an increase in the quality of experience of the UE or client devices, as suggested by Hahn in col. 2, lines 41-45.
Rappaport teaches the use of a “time period” in taking various measurement points for deploying a wireless network in an environment; see paragraph no. [0089] which discloses “the present invention comparisons and provides novel displays for different measurement runs, which may be a collection of measured points that are collected from a single communication network at different times of day, on perhaps different days.”  The collection of measurement points on different times of day/different days is used in the deployment of the wireless network for certain environments such as a building.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify claim 1 of the Desai patent and Hahn by incorporating the teachings of Rappaport to take into account, when determining path loss between access points, different traffic conditions that causes traffic flow or capacity to change over time, as suggested by Rappaport in paragraph no. [0089].
	The above analysis applies with equal force to independent claims 10 and 16 of this instant application compared with claims 9 and 17 of the Desai patent, respectively, since claims 10 and 16 are corresponding apparatus and computer readable storage media claims of method claim 1.
The remaining dependent claims 3-19, 12-15, 18, 20 of this instant application claim the same subject matter as claims 2-8, 10-13, 18, 20 of the Desai patent, respectively, and hence fall with claims 1, 10, and 16 of this instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414